DOOLIN, Chief Justice,
dissenting.
The majority argues Sinclair stands for the proposition that if gross production taxes had not been levied on the property during the month of January, its taxable status as ad valorem property would have been frozen on January 1. Thus, the Attorney General reasons, “the ‘in lieu of’ provisions of 68 O.S.1981, § 1001(g) are triggered only if gross production tax is levied on oil or gas produced on January 1 preceding the subsequent ad valorem year.” I disagree.
January 1 is not an immutable date and we must consider the relationship between the two taxing systems. It is the production of oil and gas which “triggers” the gross production tax. Apache Gas Products v. Okla. Tax Comm., 509 P.2d 109, 113-114 (Okl.1973). If the oil and gas producing property is subjected to gross production taxes anytime during the July 1— June 30 taxable year, it may not be classified as ad valorem property. To subject oil *115and gas producers to ad valorem taxation merely because of a historical accident that gross production taxes were not assessed for the month of January would render nugatory the clear language of Section 1001(g) that gross production taxes in lieu of ad valorem taxes shall apply “during the tax year in which [oil and gas] is produced.” The Attorney General’s interpretation could result in impermissible double taxation for that property “actually necessary and being used and in use” for the production of oil and gas. The proper forum to resolve the assessment problem is the legislative branch of government, not the judicial or executive branches.
I conclude that ad valorem taxes declared and levied January 1, 1988 for the year July 1988 through June 1989 subjects “production” to double taxation from July 1988 to June 1989.
I am authorized to say that Justice ALMA WILSON joins in these views.